Exhibit 10.1



 

 

ADAPTIVE MEDIAS, INC.

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as
of April 30, 2015 between ADAPTIVE MEDIAS, Inc., a Nevada corporation (the
“Company”), and James Batmasian (the “Purchaser”).

 

 

WHEREAS, the Company desires to sell and issue to the Purchaser, and the
Purchaser desires to purchase from the Company, under the terms and conditions
stated in this Agreement, (a) shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), for an aggregate purchase price of Four
Million Five Hundred Thousand Dollars ($4,500,000) (the “Shares”), to be
consummated in three separate Closings (as defined below) at a price per share
equal to eighty percent (80%) of the volume weighted average closing price per
share for the twenty (20) consecutive trading days immediately preceding the
Initial Closing Date (as defined below) (the “Purchase Price”), (b) a warrant to
purchase an aggregate of 1,331,361 shares of Common Stock (“Warrant A”) at a
price of $1.69 per share (the “Warrant A Exercise Price”) and (c) a warrant to
purchase 500,000 shares of Common Stock (“Warrant B”) at a price of $3.00 per
share (the “Warrant B Exercise Price”) (collectively Warrant A and Warrant B
referred to as the “Warrants,” and collectively with the Shares, the “Units”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.           Definitions. In addition to the terms defined elsewhere in this
Agreement, for purposes of this Agreement the following terms shall have the
meaning indicated in this Section 1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any Governmental Entity.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

 

 

 



 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the present, actual knowledge
of the executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Governmental Entity” means any governmental or regulatory authorities,
agencies, arbitrators, courts, commissions or other entities, whether federal,
state, local or foreign, or applicable self-regulatory organizations.

 

“Law” means any federal, state, county, municipal or local ordinance, permit,
concession, grant, franchise, law, statute, code, rule or regulation or any
judgment, ruling, order, writ, injunction or decree promulgated by any
Governmental Entity.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or Governmental Entity.

 

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the OTCQB.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means those corporations and other entities of which such Person
owns or controls 50% or more of the outstanding equity securities either
directly or indirectly through an unbroken chain of entities as to each of which
50% or more of the outstanding equity securities is owned directly or indirectly
by its parent or otherwise controlled by such parent.

 

“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity and (ii) any liability in respect of any items described
in clause (i) above payable by reason of contract, assumption, transferee or
successor liability, operation of law or otherwise.

 



 

 

 

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to any Tax (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market or (ii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means VStock Transfer, LLC or any successor transfer agent for
the Company.

 

2.           Closings; Payment and Delivery.

 

(a)           Closings. The sale and issuance of the Shares, Warrant A and
Warrant B to the Purchaser and the purchase of such Shares, Warrant A and
Warrant B by the Purchaser shall take place at three (3) separate closings
(each, a “Closing”) at the offices of the Company’s counsel at such times (each,
a “Closing Date”) as set forth below:

 

(i)The initial closing (the “Initial Closing”) shall occur on the date that is
(2) business days following the day on which the conditions set forth in Section
8 (other than those that in nature are to be satisfied at the Initial Closing,
but subject to the fulfillment or waiver of these conditions) are satisfied or
waived by the Purchaser. At the Initial Closing, (A) the Purchaser will deliver
to the Company the Purchaser Deliverables in accordance with Section 3(b) herein
and an aggregate Purchase Price equal to Two Million Dollars ($2,000,000); and
(B) the Company will deliver to the Purchaser the Company Deliverables in
accordance with Section 3(a) herein and shall instruct its Transfer Agent to
issue and deliver to the Purchaser evidence of ownership of the number of Shares
in accordance with the Recitals herein.

 

(ii)The second closing (the “Second Closing”) shall occur upon the earlier of
(A) the consummation of a definitive merger transaction with Beanstock Media
(“Beanstock”), whereby Beanstock shall merge with and into a wholly owned
subsidiary of the Company (the “Merger”); and (B) forty-five (45) business days
following the Initial Closing; provided, however, that the Purchaser shall not
be required to effectuate the Second Closing if the Merger has not first been
effectuated or is not effectuated concurrently with the Second Closing. At the
Second Closing, (1) the Purchaser will deliver to the Company an aggregate
Purchase Price equal to One Million Dollars ($1,000,000); and (2) the Company
shall instruct its Transfer Agent to issue and deliver to the Purchaser evidence
of ownership of the number of Shares in accordance with the Recitals herein.

 



 

 

 

(iii)The third closing (the “Third Closing”) shall occur upon the earlier of (A)
the Company’s initial filing of a Form S-1 Registration Statement with the
United States Securities and Exchange Commission (the “Commission”) in
connection with an anticipated uplisting of its Common Stock to the Nasdaq Stock
Market, Inc. (the “S-1 Filing”); and (B) forty-five (45) business days following
the Second Closing; provided, however, that the Purchaser shall not be required
to effectuate the Third Closing if (1) the Second Closing has not first been
effectuated and (2) the S-1 Filing has not been made with the Commission or is
not made concurrently with the Third Closing. At the Third Closing, (a) the
Purchaser will deliver to the Company an aggregate Purchase Price equal to One
Million Five Hundred Thousand Dollars ($1,500,000); and (b) the Company shall
instruct its Transfer Agent to issue and deliver to the Purchaser evidence of
ownership of the number of Shares in accordance with the Recitals herein.

 

(b)           Payment and Delivery. At each Closing, the Company shall instruct
its Transfer Agent to issue and deliver to the Purchaser evidence of ownership
of the Shares and/or a copy of the Company’s irrevocable instructions to its
Transfer Agent to prepare and issue such Shares, and, in connection with the
Initial Closing only, the executed Warrants. The Purchaser shall pay the
applicable Purchase Price at each Closing by (i) a check payable to the
Company’s order, (ii) wire transfer of funds to an account designated by the
Company or (iii) any combination of the foregoing, subject to reasonable prior
notification.

 

3.           Initial Closing Deliverables.

 

(a)           On or prior to the Initial Closing, the Company shall issue,
deliver or cause to be delivered to the Purchaser (unless otherwise indicated)
the following (the “Company Deliverables”):

 

(i)           this Agreement, duly executed by the Company;

 

(ii)           Warrant A evidencing the warrant to purchase an aggregate of
1,331,361 shares of Common Stock (“Warrant A”) at a price of $1.69 per share
(the “Warrant A Exercise Price”) in substantially the form of warrant attached
hereto as Exhibit C;

 

 

(iii)           Warrant B evidencing the warrant to purchase an aggregate of a
500,000 shares of Common Stock (“Warrant B”) at a price of $3.00 per share (the
“Warrant B Exercise Price”) in substantially the form of warrant attached hereto
as Exhibit C;

 

 



 

 

 

(iv)           An at-will employment, confidential information, invention
assignment and arbitration agreement duly executed by the Company and James
Waltz; in the form attached hereto as Exhibit D;

 

(v)           a certificate of the President of the Company (the “President’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company (the “Board”) or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the issuance of the Shares and Warrants, (b) certifying the
current versions of the articles of incorporation and bylaws, as amended, of the
Company and (c) certifying as to the signatures and authority of persons signing
this Agreement and related documents on behalf of the Company;

 

(vi)           a certificate of the Chief Executive Officer, President or Chief
Financial Officer of the Company, dated as of the Closing Date, certifying to
the fulfillment of the conditions specified in Section 8(a)(i) and Section
8(a)(ii);

 

(vii)           a Certificate of Good Standing for the Company from the Nevada
Secretary of State as of a recent date; and

 

(viii)           an annual operating budget for the Company for the next
succeeding calendar year presented on a monthly basis consistent with the annual
operating statement described by the Company to the Purchaser, including cash
flow projections and use of proceeds from the Purchase Price (the “Budget”).

 

(b)           On or prior to the Initial Closing, the Purchaser shall deliver or
cause to be delivered to the Company the following (the “Purchaser
Deliverables”):

 

(i)           this Agreement, duly executed by such Purchaser; and

 

(ii)           fully completed and duly executed Accredited Investor
Questionnaire reasonably satisfactory to the Company, and Stock Certificate
Questionnaire in the forms attached hereto as Exhibit B and Exhibit A,
respectively.

 

4.           Representations and Warranties of the Company. The Company hereby
represents and warrants to, and covenants with, the Purchaser that except as set
forth in the Company’s public filings with the Commission available at
http://www.sec.gov:

 

(a)           Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock (except for any preferred securities issued by Subsidiaries that
are trusts) or comparable equity interests of each Subsidiary free and clear of
any and all liens, and all the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable (to the extent such concept is applicable to an equity
interest of a Subsidiary) and free of preemptive and similar rights to subscribe
for or purchase securities.

 



 

 

 

(b)           Organization, Good Standing and Qualification. The Company and
each of its Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (as applicable) and has all requisite corporate
power and authority to own and operate its respective properties and assets and
to carry on its respective businesses as now conducted and as proposed to be
conducted. Neither the Company nor any of its Subsidiaries is in violation of
any of the provisions of their respective articles of incorporation, bylaws or
other organizational documents. The Company and each of its Subsidiaries is duly
qualified to transact business and is in good standing in each jurisdiction in
which qualification is required, except where the failure to so qualify,
individually or in the aggregate, would not have a material adverse effect on
the Company or any of its Subsidiaries.

 

(c)           Authorization. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the other Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder, including without limitation, to issue the
Shares in accordance with the terms hereof, to issue the Warrants in accordance
with the terms and any shares of Common Stock issuable upon exercise of the
Warrants. The execution and delivery of this Agreement and other Transaction
Documents by the Company, the consummation by it of the transactions
contemplated hereby or thereby and the authorization, issuance, sale and
delivery of the Units pursuant to this Agreement have been duly authorized by
all necessary corporate action on the part of the Company, and no further
corporate action is required by the Company, its Board of Directors or its
shareholders in connection therewith. This Agreement has been (or upon delivery
will be) and upon delivery the other Transaction Documents will be duly executed
by the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and general principles of
equity. There are no shareholder agreements, voting agreements, or similar
arrangements with respect to the Company’s capital stock to which the Company is
a party to, or to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 

(d)           No Conflicts. The execution, delivery and performance by the
Company of this Agreement or the other Transaction Documents and the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the issuance of the Shares and the Warrants and shares of
Common Stock issuable upon exercise of the Warrants) do not and will not (i)
conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
lien upon any of the properties or assets of the Company or any Subsidiary or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
instrument or binding obligation of the Company or any Subsidiary, or (iii)
conflict with or result in a violation of any Law of any Governmental Entity to
which the Company or any Subsidiary is subject (including federal and state
securities Laws and rules), or by which any property or asset of the Company or
any Subsidiary is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a material adverse effect.

 



 

 

 

           (e)           Filings, Consents and Approvals. Neither the Company
nor any Subsidiary is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any
Governmental Entity or other Person in connection with the execution, delivery
and performance by the Company of this Agreement (including, without limitation,
the issuance of the Shares and the Warrants and shares of Common Stock issuable
upon exercise of the Warrants), other than filings required by applicable
federal and state securities Laws.

 

(f)           Valid Issuance of Units. The Units have been duly authorized and,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration set forth here-in, will be duly and validly issued, fully
paid, and nonassessable and free of all liens and restrictions on transfer other
than the restrictions on transfer contained in this Agreement and other
Transaction Documents and under applicable state and federal securities laws.
The issuance of the shares of Common Stock issuable upon exercise of the
Warrants, if and when issued in accordance with the terms of the articles of
incorporation of the Company, will be validly issued fully paid, and
nonassessable and free of all liens and restrictions on transfer other than the
restrictions on transfer contained in this Agreement and other Transaction
Documents and under applicable state and federal securities laws and not be
subject to preemptive or similar rights.

 

(g)           SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange Act
for the two years preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials
being collectively referred to herein as the “SEC Reports”). Except for the
Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 and the
Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 which were
amended in 2012, and the Annual Report on Form 10-K for the year ended December
31, 2014, which was amended in April 2015 (the “Amended Reports”), as of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and except as set forth in
the Amended Reports, none of the SEC Reports, when filed, to Company’s
Knowledge, contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except as set forth in the Amended Reports, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.
Except as set forth in the Amended Reports, such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 



 

 

 

(h)           Capitalization. (1) The authorized capital stock of the Company
consists of 300,000,000 shares of Common Stock, par value $0.001 per share, of
which 13,981,579 shares are issued and outstanding as of the date hereof. All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance in
all material respects with all applicable federal and state securities Laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
No shares of the Company’s outstanding capital stock are subject to preemptive
rights or any other similar rights; (ii) there are no outstanding options or
other equity-based rights, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, or evidencing the right to
subscribe for, purchase or receive any shares of capital stock of the Company,
or contracts, commitments, understandings or arrangements by which the Company
is or may become bound to issue additional shares of capital stock of the
Company or options or other equity-based awards, warrants, scrip, rights to
subscribe to, calls, agreements, arrangements or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company; (iii) there are
no material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, arrangements, commitments, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound; (iv) there are no agreements, commitments, understandings or arrangements
under which the Company is obligated to register the sale of any of its
securities under the Securities Act; (v) there are no outstanding securities or
instruments, agreements, commitments, understandings or arrangements of the
Company that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to sell, transfer, dispose of, repurchase or redeem a
security of the Company; (vi) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
There are no securities or instruments of the Company containing anti-dilution
or similar provisions that will be triggered by the issuance of the Units,
except with respect to certain stock purchase warrants issued to certain
investors from time to time. Each option to purchase shares of Common Stock was
granted with an exercise price per share equal to or greater than the per share
fair market value (as such term is used in Code Section 409A and the Department
of Treasury regulations and other interpretive guidance issued thereunder) of
the Common Stock underlying such option on the grant date thereof and was
otherwise issued in compliance with the requirements of the Code and applicable
Laws. Each option to purchase shares of Common Stock that was issued as an
“incentive stock option” pursuant to Section 422 of the Code complied at the
time of its grant and continues to comply with all of the requirements of the
Code and the regulations thereunder pertaining to “incentive stock options.”

 

(2)           Immediately following the Initial Closing, (i) 15,165,011 shares
of Common Stock, subject to increase for the exercise of options to acquire
Common Stock will be issued and outstanding as of the date hereof.

 



 

 

 

(i)           Tax Matters. The Company and each of its Subsidiaries has (i)
timely filed all material foreign, U.S. federal, state and local Tax Returns
that are or were required to be filed, and all such Tax Returns are true,
correct and complete in all material respects, (ii) paid all material Taxes
required to be paid by it and any other material assessment, fine or penalty
levied against it, whether or not shown or determined to be due on such Tax
Returns, other than any such amounts (x) currently payable without penalty or
interest, or (y) being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP; (iii)
timely withheld, collected or deposited as the case may be all material Taxes
(determined both individually and in the aggregate) required to be withheld,
collected or deposited by it, and to the extent required, have been paid to the
relevant taxing authority in accordance with applicable Law; and (iv) complied
with all applicable information reporting requirements in all material respects.
Neither the Company nor any Subsidiary is (i) subject to any outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or any of its Subsidiaries either within the Company’s Knowledge or
claimed, pending or raised by an authority in writing; or (ii) a party to, bound
by or otherwise subject to any obligation under any Tax sharing or Tax indemnity
agreement or similar contract or arrangement (other than an agreement, similar
contract or arrangement to which only the Company and its Subsidiaries are
parties). Neither the Company nor any subsidiary has (i) participated in a
“listed transaction” within the meaning of Treasury Regulation Section 1.6011-
4(b)(2); or (ii) has any liability for Taxes of any Person arising from the
application of Treasury Regulation Section 1.1502-6 or any analogous provision
of state, local or foreign Law, or as a transferee or successor, by contract, or
otherwise. No claim has been made by a tax authority in a jurisdiction where the
Company does not pay Taxes or file Tax Returns asserting that the Company or any
Subsidiary is or may be subject to Taxes assessed by such jurisdiction. Neither
the Company nor any Subsidiary will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any period
(or any portion thereof) ending after the Closing as a result of any: (1)
installment sale or other open transaction disposition made on or prior to the
Closing; (2) prepaid amount received on or prior to the Closing; (3) written and
legally binding agreement with a governmental authority relating to taxes for
any taxable period ending on or before the Closing; (4) change in method of
accounting in any taxable period ending on or before the Closing; or (5)
election under Section 108(i) of the Code.

 

(j)           Environmental Matters. To the Company’s Knowledge, neither the
Company nor any Subsidiary (i) is in violation of any Law of any Governmental
Entity relating to the use, disposal or release of hazardous or toxic substances
or relating to the protection or restoration of the environment or human
exposure to hazardous or toxic substances (collectively, “Environmental Laws”),
(ii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, (iii) owns or operates any real property contaminated with
any substance that is in violation of any Environmental Laws or (iv) is subject
to any claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim. To the Company’s Knowledge, except as would not result in
a material adverse effect, there are no circumstances or conditions (including
the presence of asbestos, underground storage tanks, lead products,
polychlorinated biphenyls, prior manufacturing operations, dry-cleaning or
automotive services) involving the Company, any Subsidiary or any currently or
formerly owned or operated property of the Company or any Subsidiary that could
reasonably be expected to result in any claim, liability, investigation, cost or
restriction against the Company or any Subsidiary or result in any restriction
on the ownership, use, or transfer of any property pursuant to any Environmental
Law, or adversely affect the value of any currently owned property of the
Company or any Subsidiary.

 



 

 

 

(k)           Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any part of this
Agreement or other Transaction Documents (or the transactions contemplated
thereby), the issuance of the Shares, the Warrants or the shares of Common Stock
issuable upon exercise of the Warrants or (ii) has had or is reasonably likely
to have a material adverse effect, individually or in the aggregate, if there
were an unfavorable decision. Neither the Company, nor any Subsidiary, nor any
director or officer thereof in their capacity as a director or officer of the
Company or any Subsidiary is not or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities Laws or a
claim of breach of fiduciary duty relating to the Company. There has not been,
and to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company, any Subsidiary or any
current or former director or officer of the Company or any Subsidiary. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
Governmental Entity against the Company or any Subsidiary or any executive
officers or directors of the Company or any Subsidiary in their capacities as
such, which individually or in the aggregate, would reasonably be expected to
have a material adverse effect.

 

(l)           Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any material contract (whether or not such default
or violation has been waived), or (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or Governmental
Entity having jurisdiction over the Company, its Subsidiaries or their
respective properties or assets, except in each case set forth in (i), and (ii)
of this paragraph as would not have or reasonably be expected to have,
individually or in the aggregate, a material adverse effect.

 

(m)           Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations, consents,
licenses, franchises, variances, exemptions, orders, approvals and permits
issued by the appropriate Governmental Entities necessary to conduct their
respective businesses as currently conducted and that are material to the
business of the Company or such of its Subsidiaries, except where the failure to
possess such certificates, authorizations or permits, individually or in the
aggregate, has not and would not reasonably be expected to have, individually or
in the aggregate, a material adverse effect (“Material Permits”), and (i)
neither the Company nor any of its Subsidiaries has received any notice in
writing of proceedings relating to the revocation or material adverse
modification of any such Material Permits and (ii) the Company is unaware of any
facts or circumstances that would give rise to the suspension, revocation or
material adverse modification of any Material Permits.

 

(n)           Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries. No notice of a claim of default by any party to
any lease entered into by the Company or any of its Subsidiaries has been
delivered to either the Company or any of its Subsidiaries or is now pending,
and there does not exist any event or circumstance that with notice or passing
of time, or both, would constitute a default or excuse performance by any party
thereto. None of the owned or leased premises or properties of the Company or
any of its Subsidiaries is subject to any current or potential interests of
third parties or other restrictions or limitations that would impair or be
inconsistent in any material respect with the current use of such property by
the Company or any of its Subsidiaries, as the case may be.

 



 

 

 

(o)           Patents and Trademarks. The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a material adverse effect. Except where such
violations or infringements would not have or reasonably be expected to have,
either individually or in the aggregate, a material adverse effect, (a) other
than with respect to licensed Intellectual Property, there are no rights of
third parties to any such Intellectual Property; (b) there is no infringement by
third parties of any such Intellectual Property; (c) there is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property (other than licensed Intellectual Property in which case
to the Company’s Knowledge there is no such action suit, proceeding or claim by
others pending or threatened); (d) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property (other than licensed
Intellectual Property in which case to the Company’s Knowledge there is no such
action suit, proceeding or claim by others pending or threatened); and (e) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others that the Company and/or any Subsidiary infringes
or otherwise violates any patent, trademark, copyright, trade secret, or other
proprietary rights of others.

 

(p)           Transactions With Affiliates and Employees. Other than the grant
of stock options or other equity awards that are not individually or in the
aggregate material in amount, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees or Affiliates of the
Company, is presently a party to any contract, arrangement or transaction with
the Company (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act if the Common Stock was required to be
registered with the Commission under the Securities Act or the Exchange Act.

 

(q)           Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and neither the Company nor any Subsidiary sponsors any person that
is such an investment company.

 



 

 

 

(r)           Unlawful Payments. None of the Company or any of its Subsidiaries
or its directors or officers or, to the Company’s Knowledge, any employees,
agents or other Persons acting at the direction of or on behalf of the Company
or any of its Subsidiaries has, in the course of its actions for, or on behalf
of, the Company or any of its Subsidiaries: (a) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.

 

(s)           Reservation of Underlying Shares. The Company will reserve, free
of any preemptive or similar rights of shareholders of the Company, a number of
unissued shares of Common Stock, sufficient to issue and deliver the shares of
Common Stock for which the Warrants are exercisable.

 

(t)           Change in Control. The issuance of the Shares to the Purchaser as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any (i) employment, “change in control,” severance or
other compensatory agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits or (ii) in any other
agreement to which the Company or any of its Subsidiaries is a party, other than
as would not individually or in the aggregate result in a material adverse
effect.

 

(u)           Certain Fees. The Company shall indemnify, pay, and hold the
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any right, interest or claim by any person as a result of the transactions
contemplated by this Agreement against or upon the Company for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.

 

(v)           Disclosure. The Company has made available to the Purchaser all
the information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Units. No representation or
warranty of the Company contained in this Agreement and other Transaction
Documents and no certificate furnished or to be furnished to Purchaser at the
Closing contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.

 

5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:

 

(a)           Organization; Validity; Enforcements. The Purchaser has the power,
authority and capacity to enter into this Agreement and other Transactions
Documents and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and other Transaction Documents and upon the execution and
delivery of this Agreement and other Transaction Documents, this Agreement and
other Transaction Documents shall constitute a legal, valid and binding
obligation of the Purchaser, enforceable in accordance with its terms.

 



 

 

 

(b)           Purchase Entirely for Own Account. The Units are being acquired
for investment for such Purchaser’s own account, not as a nominee or agent and
not with a view to the resale or distribution of any part thereof; provided,
however, that by making this representation herein, the Purchaser does not agree
to hold any of the Units being acquired for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Units in compliance with applicable federal and state securities Laws.
The Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect the distribution of the any
of the Units, to or through any Person or entity.

 

(c)           Investment Experience. Purchaser understands that the purchase of
the Units involves substantial risk. Purchaser is an investor in securities of
companies in the developmental stage and acknowledges that Purchaser can bear
the economic risk of Purchaser’s investment and has such knowledge and
experience in financial or business matters that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Units. The
Purchaser has undertaken an independent analysis of the merits and the risks of
an investment in the Units, based on the Purchaser’s own financial
circumstances.

 

(d)           No General Solicitation. Purchaser acknowledges that Purchaser
became aware of the offering of Units, and the Units were offered to the
Purchaser, solely by direct contact between the Purchaser and the Company or the
authorized representative of the Company and not by other means, including any
form of “general solicitation” or “general advertising” ( as such terms are used
in Regulation D promulgated under the Securities Act and interpreted by the
Commission).

 

(e)           Accredited Investor. Purchaser is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act, as presently in effect and
Purchaser has completed and executed the Accredited Investor Questionnaire
previously provided to the Purchaser.

 

(f)           Restricted Units. Purchaser understands that the Units are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, such Purchaser represents
that Purchaser is familiar with the Rule 144 of the Securities Act, as presently
in effect, and understands the resale limitations imposed thereby. The Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Units, nor will the Purchaser engage in any short sale
that results in a disposition of any of the Units by the Purchaser, except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder and any applicable state securities law.

 

(g)           Consultation With Own Attorney. Purchaser has been advised to
consult with Purchaser’s own attorney or attorneys regarding all legal matters
concerning an investment in the Company and the tax consequences of purchasing
the Units, and has done so, to the extent the Purchaser considers necessary.

 



 

 

 

(h)           Tax Consequences. Such Purchaser acknowledges that the tax
consequences of investing in the Company will depend on particular
circumstances, and neither the Company, the Company’s officers, any other
investors, nor the partners, shareholders, members, managers, agents, officers,
directors, employees, affiliates or consultants of any of them, will be
responsible or liable for the tax consequences to Purchaser of an investment in
the Company. Such Purchaser will look solely to and rely upon Purchaser’s own
advisers with respect to the tax consequences of this investment.

 

(i)           Legends. The Purchaser understands that until such time as the
Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares will bear a restrictive legend in substantially
the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”

 

(j)           Reliance on Exemptions. The Purchaser understands that the Units
are being offered and sold to Purchaser in reliance upon specific exemptions
from the registration requirements of the Securities Act, the rules and
regulations promulgated thereunder and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Units.

 

(k)           No Government Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Units.

 

6.           Other Agreements of the Parties.

 

(a)           Removal of Legends. The restrictive legend set forth in Section
5(i) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery, as applicable, if (i) such Shares are registered for resale under the
Securities Act, (ii) such Shares are sold or transferred pursuant to Rule 144,
or (iii) such Shares are eligible for sale under Rule 144. Following the earlier
of (i) the effective date of a registration statement or (ii) Rule 144 becoming
available for the resale of Shares, upon Purchaser’s delivery of a shareholder
representation letter and any such documentation as may be required by the
Company’s counsel, the Company shall instruct the Transfer Agent to remove the
legend from the Shares and shall cause its counsel to issue any legend removal
opinion required by the Transfer Agent. If a legend is no longer required
pursuant to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate or instrument (as the case may be)
representing such Shares that is free from all restrictive legends. Certificates
for Shares free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser. Except as may be required to ensure
compliance with applicable law or so as to be consistent with any insider
trading policy implemented by the Company, and except as expressly provided in
this Agreement the Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 6(a).

 

 

 

 



(b)           Cooperation by the Company. The Company shall cooperate, in
accordance with reasonable and customary business practices with any and all
transfers, whether by direct or indirect sale, assignment, award, confirmation,
distribution, bequest, donation, trust, pledge, encumbrance, hypothecation, or
other transfer or disposition, for consideration or otherwise, whether voluntary
or involuntary, by operation of law or otherwise, by the Purchaser or any of its
successors and assigns of the Shares in accordance with this Agreement.

 

(c)           Right of First Refusal. Any other provision of this Agreement
notwithstanding, in the event and to the extent that the Company shall, during
the period commencing as of the date of this Agreement and terminating one (1)
year from such date, offer to sell shares of its Common Stock to any accredited
investor, the Purchaser shall have a right-of-first refusal to purchase the same
number of shares of Common Stock at the same price offered by the Company to
such accredited investor.

 

(d)           Anti-Dilution. Any other provision of this Agreement
notwithstanding, in the event and to the extent that the Company shall, during
the period commencing as of the date of this Agreement and terminating one (1)
year from such date, sell shares of its Common Stock to any accredited investor
at a per share price that values the Company at less than $45 million (a
“Dilutive Issuance”), then the Company shall, within thirty (30) days therefrom,
issue a sufficient number of shares of Common Stock, as applicable, to the
Purchaser (the “Subsequent Purchaser Issuance”), such that, following the
Subsequent Purchaser Issuance, Purchaser shall have received such number of
shares of Common Stock as Purchaser would have obtained had this Agreement been
entered into on the same price terms as the Dilutive Issuance (calculated based
on the aggregate purchase price set forth in the Recitals of this Agreement).
For the avoidance of doubt, this Section 6(d) shall not apply to (1) any debt
incurred by the Company, or (2) any stock, stock options, or stock purchase
warrants issued to any employee, director or consultant of the Company in
connection with such employee’s or consultant’s compensation provided that such
issuances are not priced lower than 20% below the closing price of the stock on
the day of issuance.

 



 

 

 

(e)           Appointment of Director Position Following the Closing, the number
of directors on the Board of Directors of the Company shall be increased to
four. Such new director shall be designated a nominee of the Purchaser and shall
subsequently be approved by the Board of Directors and by the shareholders of
the Company as part of the annual meeting as provided for by the Company’s
articles of incorporation and bylaws.

 

(f)           Notice of Certain Events. Each party shall promptly notify the
other parties of (a) a breach of any representation or warranty contained herein
and (b) any event, condition, fact, circumstance, occurrence, transaction or
other item of which such party becomes aware which would have been required to
have been disclosed pursuant to the terms of this Agreement or had such event,
condition, fact, circumstance, occurrence, transaction or other item existed as
of the date hereof. Notwithstanding the foregoing, no party shall be required to
take any action that would jeopardize such party's attorney-client privilege.

 

(g)           Publicity. Except as may be required by applicable Law, the
Company will not, and will cause each of its Affiliates and representatives
(including its placement agent) not to, issue any press release or public
statement that identifies the Purchaser or any investment adviser to the
Purchaser, or otherwise makes any public statement with respect to the Purchaser
or any investment adviser to any Purchaser without the prior written consent of
the Purchaser. Any such press release or public statement required by applicable
law shall only be made by the Company after reasonable notice and opportunity
for review by the Purchaser.

 

(h)           Warrants. Purchaser may at any time and from time to time exercise
Warrant A and/or Warrant B, in whole or in part, by delivering to the Company
the original Warrant together with a duly executed Notice of Exercise in the
form attached to the Form of Warrant attached hereto as Exhibit C and unless the
Purchaser is exercising a cashless exercise pursuant to the Warrant, a check,
wire transfer of same-day funds (to an account designated by the Company), or
other form of payment acceptable to the Company for the aggregate warrant price
(the “Warrant Funds”) for the shares of Common Stock being purchased by the
exercise of such Warrant.

 

7.            Indemnification.

 

(a)           Indemnification of Purchaser. The Company will indemnify and hold
the Purchaser and Affiliates and investment advisers (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), (each, a “Purchaser Indemnified Person”)
harmless from and against any and all losses, liabilities, obligations, claims,
damages, costs and expenses actually and reasonably incurred by such Indemnified
Person, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Indemnified Person may suffer or incur as a result of
(i) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or other Transaction Documents
or (ii) any action instituted against a Purchaser Indemnified Person in any
capacity, or any of them or their respective Affiliates, by any shareholder of
the Company or other third party who is not a Purchaser, an Affiliate of a
Purchaser, or an Affiliate of such Purchaser Indemnified Person, with respect to
any of the transactions contemplated by this Agreement or other Transaction
Documents. The Company will not be liable to any Purchaser Indemnified Person
under this Agreement or other Transaction Documents to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Indemnified Person’s breach of any of the representations, warranties,
covenants or agreements made by such Indemnified Person in this Agreement or
other Transaction Documents or attributable to the actions or inactions of such
Purchaser Indemnified Person. Any indemnification payment made pursuant to this
Agreement shall be treated as an adjustment to purchase price for Tax purposes,
except as otherwise required by Law. Such payment shall not result in an
adjustment to the value of the original investment reported by the Company under
GAAP.

 



 

 

 

(b)           Indemnification of Company. After the Closing, the Purchaser shall
indemnify and hold the Company and its directors, officers, shareholders,
members, partners, employees, and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, shareholders, agents,
members, partners, or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling person (each a “Company
Indemnified Person” and together with the Purchaser Indemnified Parties, each an
“Indemnified Person”) harmless from any and all Losses that any such Company
Indemnified Person may suffer or incur as a result of any breach of any of the
representations, warranties, covenants or agreements made by the Purchaser in
this Agreement and other Transaction Documents. A Purchaser will not be liable
to any Company Indemnified Person under this Agreement or other Transaction
Documents to the extent, but only to the extent, that a loss, claim, damage or
liability is attributable to any Company Indemnified Person’s breach of any of
the representations, warranties, covenants or agreements made by such Company
Indemnified Person in this Agreement or other Transaction Documents or is
attributable to the actions or inactions of such Company Indemnified Person. The
Purchaser will be liable, in the aggregate, to Company Indemnified Persons for
any amount in excess of the Purchase Price paid by the Purchaser. For purposes
of clarity, the Purchaser shall not be liable hereunder to any Company
Indemnified Person with respect to any action taken by such Company Indemnified
Person following the Closing.

 

(c)           Conduct of Indemnification Proceedings. Promptly after receipt by
any Indemnified Person of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 7(a) or Section 7(b), such Indemnified Person shall promptly notify
the indemnifying party in writing and the indemnifying party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
indemnifying party shall not relieve the indemnifying party of its obligations
hereunder except to the extent that the indemnifying party is actually and
materially and adversely prejudiced by such failure to notify (as determined by
a court of competent jurisdiction, which determination is not subject to appeal
or further review). In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the indemnifying
party and the Indemnified Person shall have mutually agreed to the retention of
such counsel; (ii) the indemnifying party shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them; provided, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Persons. The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Indemnified Person, the indemnifying party shall
not effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such proceeding.

 



 

 

 

(d)           For purposes of the indemnity contained in this Section 7 all
qualifications and limitations set forth in the parties’ representations and
warranties as to “materiality,” “material adverse effect” and words of similar
import shall be disregarded in determining whether there shall have been any
inaccuracy in or breach of any representations and warranties in this Agreement
and the Losses arising therefrom.

 

8.           Conditions Precedent to Closing.

 

(a)           Conditions Precedent to the Obligations of the Purchaser to
Purchase Shares. The obligation of the Purchaser to acquire the Units at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived by the Purchaser:

 

(i)           Representations and Warranties. The representations and warranties
of the Company made by the Company in Section 4 above shall be true and correct
in all material respects as of the Closing Date as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date (which representations and warranties are so true and correct as of such
date).

 

(ii)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to the Closing.

 

(iii)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Entity of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement or other Transaction Documents.

 

(iii)           Consents. The Company shall have obtained in a timely fashion
any and all consents, permits, approvals, registrations and waivers necessary
for consummation of the purchase and sale of the Units, all of which shall be
and remain so long as necessary in full force and effect.

 

(iv)           Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 3(a) above.

 



 

 

 

(v)           Budget. The Budget shall be an accurate representation of what was
described to Purchaser.

 

(b)           Conditions Precedent to the Obligations of the Company to sell
Units. The Company’s obligation to sell and issue the Units to the Purchaser at
the Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

 

(i)           Representations and Warranties. The representations and warranties
made by the Purchaser in Section 5 above shall be true and correct in all
material respects as of the Closing Date, except for such representations and
warranties that speak as of a specific date (which representations and
warranties are so true and correct as of such date).

 

(ii)           Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

(iii)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Entity of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement or other Transaction Documents.

 

(iv)           Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 3(b).

 

9.           Miscellaneous.

 

(a)           Piggyback Registration Rights. The Company shall include on the
next registration statement the Company files with the Commission (or on the
subsequent registration statement if such registration statement is withdrawn)
all Shares issued under this Agreement. In the event a registration statement is
filed with respect to an underwritten offering or a selling stockholder
registration statement relating solely to holders of the Company’s Common Stock
who paid cash for such Common Stock in a sale placed by an independent placement
agent, the number of shares of Common Stock owned by the Purchaser to be
included in any such registration statement may be limited if in the opinion of
the underwriter or placement agent, the sale of such shares by the Purchaser
would adversely impact the sale of shares by the underwriter or selling
stockholders included therein.

 

(b)           Survival of Warranties. Subject to applicable statute of
limitations, the warranties, representations and covenants of the Company and
the Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing; provided that the
representations and warranties in Sections 4(a), 4(b), 4(c), 4(f), 4(g), 4(u)
and 5(a) shall survive indefinitely.

 

(c)           Fees and Expenses. The Company shall pay the fees and expenses of
the Purchaser’s advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by the Purchaser incident to the negotiation,
preparation, execution, delivery and performance of this Agreement, the other
Transaction Documents and the transactions contemplated thereby.

 



 

 

 

(d)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of the Purchaser. The Purchaser may assign his rights and
obligations, in whole or in part, to any Person to whom such Purchaser assignee
or transfers Units or shares of Common Stock issuable upon exercise of the
Warrants in compliance with this Agreement and applicable Law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Units or shares of Common Stock issuable upon exercise of the Warrants, by the
terms and condition of this Agreement that apply to the Purchaser.

 

(e)           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(f)           Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be exclusively governed by and construed and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts, without
regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in the Commonwealth of Massachusetts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that Purchaser is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to Purchaser under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

(f)           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 



 

 

 

(g)           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)           Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement and understanding among the parties
hereto and supersede all prior negotiations and agreements, whether oral or
written.

 

(i)           Notices. Any notice or other communication required or permitted
by this Agreement to be given to a party shall be in writing and shall be deemed
given if delivered personally or by commercial messenger or courier service, or
mailed by U.S. registered or certified mail (return receipt requested), or sent
via email (with receipt of confirmation of complete transmission) to the party
at the party's email address written below or at such other address or facsimile
number as the party may have previously specified by like notice. If by mail,
delivery shall be deemed effective three business days after mailing in
accordance with this Section 9(i).

 

(1)           If to the Company, to:

 

Adaptive Medias, Inc.

Attention: Omar Akram, President

16795 Von Karman, #240

Irvine, CA 92606

Telephone: (949) 525-4634 Email: omar@adaptivem.com

 

(2)           If to Purchaser, to the address for notice on the signature page
to this Agreement or, if no such address is provided, to the last address of
Purchaser provided by Purchaser to the Company with a copy to:

 

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Facsimile: (617) 310-6001 Telephone: (617) 310-6100 Email: greenbergg@gtlaw.com
Attention: Gary R. Greenberg, Esq.

 

And

 

Investments Limited

215 N. Federal Highway

Boca Raton, FL 33432

Facsimile: (561) 392-3561 Telephone (561) 392-8920 Email:
jlazar@invementslimited.com Attention: Jason Lazur, Esq.

 



 

 

 

(j)           Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by a duly authorized representative of
such party.

 

(k)           Termination. This Agreement may be terminated and the sale and
purchase of the Units abandoned at any time prior to Closing:

 

(i)           by mutual written agreement by the Company and the Purchaser;

 

(ii)           by the Purchaser upon written notice to the Company, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that Section 8(a)
would not be satisfied and (ii) such breach or condition is not curable or, if
curable, is not cured prior to the date that would otherwise be the Closing Date
in absence of such breach or condition;

 

(iii)           by the Company, upon written notice to the Purchaser, if (i)
there has been a breach of any representation, warranty, covenant or agreement
made by the Purchaser in this Agreement, or any such representation and warranty
shall have become untrue after the date of this Agreement, such that Section
8(b) would not be satisfied and (ii) such breach or condition is not curable or,
if curable, is not cured prior to the date that would otherwise be the Closing
Date in absence of such breach or condition; and

 

(iv)           by any party, upon written notice to the other parties, in the
event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable.

 

(l)           Effects of Termination. In the event of any termination of this
Agreement as provided in Section 9(k) above, this Agreement (other than Section
7 and this Section 9, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided, that
nothing herein shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.

 

(m)           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

(n)           Replacement of Units. If any certificate or instrument evidencing
any Units is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith and, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Units. If a replacement certificate or
instrument evidencing any Units is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 



 

 

 

(o)           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company shall be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  COMPANY:         ADAPTIVE MEDIAS, INC.               By: /s/ Omar Akram      
Name: Omar Akram     Title: President and Chief Financial     Officer          
    PURCHASER:               James Batmasian     Purchaser Name (Print)        
   /s/ James Batmasian  

 



  

Address: 215 North Federal Highway   Boca Raton, FL 33432 Telephone:  
Facsimile:   E-mail:  


 

 

 

 

Exhibit A

 

Stock Certificate Questionnaire

 

 

 

 

 

 

 



 

Exhibit B

 

Accredited Investor Questionnaire

 

 

 

 

 

 

 

 

Exhibit C

 

Form of Warrant

 

 

 

 

 

 

 

 

 

Exhibit D

 

At-Will Employment, Confidential Information,

 

Invention Assignment and Arbitration Agreement

 

 

 

 

 

 

 



 

